Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 18-cv-80748-BLOOM/Reinhart


   DANIEL HALL, BURFORD CAPITAL, LLC
   and DUNDROD INVESTMENTS, LTD.,

          Plaintiffs,

   v.

   HARRY SARGEANT, III,

         Defendant
   ______________________________________/

     NON-PARTIES, DANIEL SARGEANT, ASPHALT SERVICES, LLC, SARGEANT
    BULK ASPHALT, INC., SARGEANT BULKTAINERS, INC., SARGEANT MARINE,
    INC., SARGEANT TRADING, LTD. CO., TRIGEANT, LLC, TRIGEANT, LTD., AND
     TRIGEANT HOLDINGS, LTD.’S MOTION TO QUASH OR FOR A PROTECTIVE
            ORDER AND OBJECTIONS TO SUBPOENAS DUCES TECUM AND
                   INCORPORATED MEMORANDUM OF LAW

          Non-Parties, Daniel Sargeant, Asphalt Services, LLC, Sargeant Bulk Asphalt, Inc.,

   Sargeant Bulktainers, Inc., Sargeant Marine, Inc., Sargeant Trading, Ltd. Co., Trigeant, LLC,

   Trigeant, Ltd., and Trigeant Holdings, Ltd. (the entities are collectively the “Sargeant Affiliates”

   and, with Daniel Sargeant, all are the “Sargeant Non-Parties”), respectfully move to quash or for

   entry of a protective order pursuant to Rule 26(c) and Rule 45(d) of the Federal Rules of Civil

   Procedure regarding subpoenas duces tecum served by Defendant, Harry Sargeant III (“HS3”), file

   their objections and limited responses to the subpoenas, and submit this incorporated memorandum

   of law in support:

                                    Introduction and Background

          The Sargeant Family and HS3 (a son in the Sargeant Family) have been continually

   embroiled in very time-consuming, expensive and acrimonious litigation in multiple courts around
Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 2 of 17



   the country. Not content to allow this case to develop without embroiling his family yet again,

   HS3 has issued nine (9) overly broad Subpoenas Duces Tecum (the “Subpoenas”) on his brother,

   Daniel Sargeant, and entities affiliated with Daniel Sargeant and HS3’s father, Harry Sargeant, Jr.

          Most of the requests are so blatantly over broad they are pure harassment to the non-parties.

   By way of example, many of the Sargeant Non-Parties had nothing to do with and have no relation

   to the allegations in the Complaint or Counterclaim. HS3 asks for “all documents” concerning

   communications between certain persons and/or entities, not limited by subject matter, from

   November 2014 to the present. Other requests seek documents over a lengthy, seven-year period

   (January 1, 2010 to January 1, 2017), such as all documents regarding corporate records, lists of

   all employees, and copies of all employee agreements. The incredibly overbroad, disproportionate

   and objectionable Subpoenas issued to the Sargeant Non-Parties by HS3 are part of HS3’s

   continuing campaign to unduly burden and harass the Sargeant Non-Parties. Documents central to

   the Subpoenas have been produced to HS3.

          As the Court may recall, in the prior, related action, Harry Sargeant, III v. Maroil Trading,

   Inc., Sea Pioneer Shipping Corporation, Wilmer Ruperti Pedromo, Daniel Sargeant, Daniel Hall,

   and Andrew Preston, Case No. 9:17-cv-81070-BLOOM/Hopkins, U.S. District Court, Southern

   District of Florida, HS3 also served overbroad, irrelevant and disproportionate written discovery.

   On June 1, 2018, after multiple rounds of written briefs and argument before the Magistrate, the

   Magistrate entered an Order Memorializing Court Rulings at Discovery Hearing and Setting

   Deadlines (the “Discovery Order”). A copy of which is attached as Exhibit A. The Discovery

   Order should control HS3’s fishing expedition.

          The Discovery Order materially limited discovery both in terms of subject matter and time

   frame (January 1, 2016 through February 20, 2018). Dissatisfied with the Court’s ruling (and the




                                                  -2-
Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 3 of 17



   Magistrate’s Report and Recommendation on Defendants’ Motions to Dismiss, dated May 30,

   2018), on June 4, 2018, HS3 voluntarily dismissed the prior action.

           Thereafter, in response to the June 8, 2018 filing of the present action by Plaintiffs, HS3

   forum-shopped by suing in Palm Beach County Circuit Court on June 21, 2018 against Daniel

   Sargeant, Latin American Investments, Ltd., Andrew Preston and Daniel Hall. The Palm Beach

   Circuit Court Judge stayed HS3’s state court action on October 15, 2018 because of the prior-

   pending nature of the present action. HS3 appealed to the Fourth District Court of Appeal. On June

   21, 2018, the Fourth District upheld the stay of HS3’s state court action by denying HS3’s petition

   for writ of certiorari.

                                            Legal Standard

           Non-parties are not subject to the same discovery obligations as actual parties to a

   litigation. When discovery is sought from a non-party, “the Court should be particularly sensitive

   to weighing the probative value of the information sought against the burden of production on the

   non party.” Fears v. Wilhelmina Model Agency, Inc., 02 CIV. 4911, 2004 WL 719185, at *1

   (S.D.N.Y. Apr. 1, 2004) (citations omitted); see Allen v. Howmedica Leibinger, GmhH, 190

   F.R.D. 518, 521 (W.D. Tenn. 1999); Katz v. Batavia Marine & Sporting Supplies, Inc., 984 F.2d

   422, 424 (Fed. Cir. 1993). While a non-party is not relieved of obligations to respond to a proper

   discovery request, “a non-party to an underlying litigation [is] entitle[d] ... to consideration

   regarding the convenience and expense of complying with a subpoena for discovery.” Tidwell-

   Williams v. Nw. Georgia Health Sys., Inc., 1:97-CV-1726A-JEC, 1998 WL 1674745, at *7 (N.D.

   Ga. Nov. 19, 1998) (citing Concord Boat Corp. v. Brunswick Corp., 169 F.R.D. 44, 49 (S.D.N.Y.

   1996)). The case law regarding non-party discovery “reveals a case-specific balancing test wherein

   the court must weigh factors such as relevance, the need of the party for the documents, the breadth




                                                  -3-
Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 4 of 17



   of the document request, and the time period covered by the request against the burden imposed

   on the person ordered to produce the desired information.” Cytodyne Techs., Inc. v. Biogenic

   Techs., Inc., 216 F.R.D. 533, 535 (M.D. Fla. 2003) (citing Farnsworth v. Procter & Gamble Co.,

   758 F.2d 1545 (11th Cir. 1985)).

          The scope of permissible discovery through a subpoena is congruent with the scope of

   discovery under Rule 26. See Atwell v. City of New York, 07 CIV. 2365 (WHP), 2008 WL 5336690,

   at *1 (S.D.N.Y. Dec. 15, 2008) (“Rule 45 requests for production are subject to the limits on

   discovery under Rules 26 and 34.”); accord Am. Fed'n of State, County & Mun. Employees

   (AFSCME) Council 79 v. Scott, 277 F.R.D. 474, 476 (S.D. Fla. 2011). However, Rule 45 contains

   significantly broader protections for non-parties than parties.

          Most prominently, under Rule 45(d), “[a] party or attorney responsible for issuing and

   serving a subpoena must take reasonable steps to avoid imposing undue burden or expense on a

   person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1). A subpoena that fails to take such steps

   “must” be quashed. See Fed. R. Civ. P. 45(d)(3)(A)(iv). And the Court “must” impose sanctions

   on the party or its attorney who fails to comply. See Fed. R. Civ. P. 45(d)(1). By their face and in

   consideration of the existing Discovery Order, the Subpoenas fail to take any steps to impose undue

   burden or expense on the Sargeant Non-Parties and could be quashed on that single basis.

          A subpoena is overbroad and improper if it seeks documents or information that is

   irrelevant or not proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1) (permitting

   party to “obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim

   or defense and proportional to the needs of the case”); GMA Accessories, Inc. v. Elec. Wonderland,

   Inc., 07 CIV. 3219 PKC DF, 2012 WL 1933558, at *5 (S.D.N.Y. May 22, 2012) (“As discovery

   under the Federal Rules is limited in scope to that which is ‘relevant to any party’s claim or




                                                   -4-
Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 5 of 17



   defense,’ the court may also quash or modify a subpoena that calls for irrelevant information.”)

   (citation omitted); accord Marjam Supply Co. of Florida, LLC v. Pliteq, Inc., 15-CIV-24363, 2018

   WL 1456614, at *4 (S.D. Fla. Mar. 23, 2018) (“Although Rule 45 does not identify irrelevance or

   overbreadth as grounds for quashing a subpoena, courts treat the scope of discovery under a

   subpoena the same as the scope of discovery under Rule 26.”). The proportionality principle sets

   boundaries on discovery consonant with “the importance of the issues at stake in the action, the

   amount in controversy, the parties’ relative access to relevant information, the parties’ resources,

   the importance of the discovery in resolving tire issues, and whether the burden or expense of the

   proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Moreover, the Court

   “must quash or modify a subpoena that. . . requires disclosure of privileged or other protected

   matter, if no exception or waiver applies.” Fed. R. Civ. P. 45(d)(3)(A)(iii).

                The Non-Parties Did Not Waive Their Objections to the Subpoenas

          HS3 is expected to argue the Sargeant Non-Parties waived any objections they may have

   had to the Subpoenas because they did not assert such objections in a timely fashion. HS3’s

   argument should be rejected by the Court.

          Courts within this circuit have indicated that a non-party waives objections not timely filed,

   the issue of waiver does not end with this generalized pronouncement. See e.g. In re Accutane

   Products Liab. Litig., 8:04MD2523T30TBM, 2006 WL 1281598, at *1 (M.D. Fla. May 9,

   2006) (“In unusual circumstances and for good cause, the failure to act timely may not bar

   considerations of objections.”). In fact, courts have held that a waiver does not exist when: (1) the

   subpoena is overbroad on its face and exceeds the bounds of fair discovery; (2) the subpoenaed

   witness is a non-party acting in good faith; and (3) counsel for the witness and counsel for the

   subpoenaing party were in contact concerning the witness’ compliance prior to the time the witness




                                                   -5-
Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 6 of 17



   challenged the legal basis for the subpoena. See Am. Standard Inc. v. Humphrey, 3:06-CV-893-J-

   32MCR, 2007 WL 1812506, at *4 (M.D. Fla. June 22, 2007) (no waiver where discovery requests

   were overbroad, no evidence of bad faith existed on the part of the non-parties; and defense counsel

   was not surprised or prejudiced by the non-parties asserted objections); Am. Elec. Power Co., Inc.

   v. United States, 191 F.R.D. 132, 136–37 (S.D. Ohio 1999) (no waiver where non-party did not

   act in bad faith, non-party continually cooperated with subpoenaed party’s discovery requests, and

   ongoing communication existed between counsel concerning the non-party’s objections); Concord

   Boat Corp., 169 F.R.D. at 48 (no waiver where discovery requests were overly broad, the non-

   party’s and plaintiff’s respective counsel were in frequent communication prior to the non-party’s

   assertion of objections, and non-party’s status as such entitled it to consideration regarding the

   expense and inconvenience of the subpoena). Unusual circumstances and good cause are present

   in this case for several reasons.

          Charles Lichtman, counsel for the Sargeant Non-Parties, engaged in numerous, on-going

   communications with counsel for HS3, Chris Kise, to attempt to reach a resolution regarding the

   Subpoenas. The resolution discussions were challenged by medical issues and out-of-state medical

   appointments required of Mr. Lichtman.

          Most recently, on February 25, 2019, Mr. Kise informed Mr. Lichtman of a February 27,

   2019 court deadline, which required HS3 to file a motion to compel today. Mr. Lichtman requested

   an extension of time to respond to the Subpoenas because he was and presently is out-of-state in

   day-long medical appointments. Mr. Kise would not accommodate the request.

          The Sargeant Affiliates are willing to produce documents subject to reasonable search

   terms, time frames, and the scope in the Court’s Order Memorializing Court Rulings at Discovery

   Hearing and Setting Deadlines (See Discovery Order), with the right to list privileged documents,




                                                  -6-
Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 7 of 17



   if any, on a privilege log. However, as demonstrated by the broad subpoena requests, stated below

   along with objections and responses, HS3 served the eight (8) Sargeant Affiliates each with twelve

   broad requests for production. The subpoena to Daniel Sargeant modifies the parties for certain

   requests and has a total of 20 requests, with broad definitions and scopes.

          As shown by the 20 requests served on Daniel Sargeant, HS3 is seeking all communications

   involving at least eleven third-parties and sixteen Sargeant affiliates. Together, the Subpoenas seek

   to cover all employees, agents, and affiliates for at least nine non-parties. On their face, the

   Subpoenas are overly broad and unduly burdensome.

          Daniel Sargeant and the Sargeant Affiliates respond to each request below to preserve their

   objections. The Sargeant Non-Parties reserve their right to amend their objections.

                     Specific Objections/Responses to Daniel Sargeant Requests

   1.     All documents concerning the HS3 Material including any communications between
   You and any third party concerning the HS3 Material, including but not limited to Dundrod,
   Hall, Andrew Preston, LAIL, Burford, Edward H. Davis, Jr., Rodrigo Da Silva, Worldspan
   Marine, Inc., Steven Barnett, Clyde & Co US, and Clyde & Co LLP.

   Objection and Response: Daniel Sargeant objects to Document Request number 1 on the grounds
   that it is overly broad, burdensome, and harassing, calls for information readily available from
   parties to this litigation, is not proportional to the needs of the case, and would require significant
   expense from a non-party. Daniel Sargeant further objects on the grounds that it seeks
   communications or other documents protected by the attorney-client privilege, work product
   doctrine, or any other applicable privilege. Subject to an agreement with HS3 on search terms,
   Daniel Sargeant will produce responsive documents for the parties, time periods and scopes set
   forth in the Court’s Discovery Order.

   2.    All documents concerning the publication/dissemination of the HS3 Material by You
   to any third party, including but not limited to Dundrod, Hall, Andrew Preston, LAIL,
   Burford, Edward H. Davis, Jr., Rodrigo Da Silva, Worldspan Marine, Inc., Steven Barnett,
   Clyde & Co US, and Clyde & Co LLP.

   Objection and Response: Daniel Sargeant objects to Document Request number 2 on the grounds
   that it is overly broad, burdensome, and harassing, calls for information readily available from
   parties to this litigation, is not proportional to the needs of the case, and would require significant
   expense from a non-party. Daniel Sargeant further objects on the grounds that it seeks
   communications or other documents protected by the attorney-client privilege, work product



                                                    -7-
Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 8 of 17



   doctrine, or any other applicable privilege. Subject to an agreement with HS3 on records
   custodians and search terms, Daniel Sargeant will produce responsive documents for the time
   periods and scopes set forth in the Court’s Discovery Order.

   3.     All documents concerning communications between You and Burford.

   Objection and Response: Daniel Sargeant objects to Document Request number 3 on the grounds
   that it is overly broad, burdensome, and harassing, calls for information readily available from
   party to this litigation, is not proportional to the needs of the case, and would require significant
   expense from a non-party. Daniel Sargeant further objects on the grounds that it seeks
   communications or other documents protected by the attorney-client privilege, work product
   doctrine, or any other applicable privilege. Subject to an agreement with HS3 on records
   custodians and search terms, Daniel Sargeant will produce responsive documents for the time
   periods and scopes set forth in the Court’s Discovery Order.

   4.     All documents concerning communications between You and Dundrod.

   Objection and Response: Daniel Sargeant objects to Document Request number 4 on the grounds
   that it is overly broad, burdensome, and harassing, calls for information readily available from a
   party to this litigation, is not proportional to the needs of the case, and would require significant
   expense from a non-party. Daniel Sargeant further objects on the grounds that it seeks
   communications or other documents protected by the attorney-client privilege, work product
   doctrine, or any other applicable privilege. Subject to an agreement with HS3 on records
   custodians and search terms, Daniel Sargeant will produce responsive documents for the time
   periods and scopes set forth in the Court’s Discovery Order.

   5.     All documents concerning communications between You and Hall.

   Objection and Response: Daniel Sargeant objects to Document Request number 5 on the grounds
   that it is overly broad, burdensome, and harassing, calls for information readily available from a
   party to this litigation, is not proportional to the needs of the case, and would require significant
   expense from a non-party. Daniel Sargeant further objects on the grounds that it seeks
   communications or other documents protected by the attorney-client privilege, work product
   doctrine, or any other applicable privilege. Subject to an agreement with HS3 on records
   custodians and search terms, Daniel Sargeant will produce responsive documents for the time
   periods and scopes set forth in the Court’s Discovery Order.

   6.     All documents concerning the Ruperti Material.

   Objection and Response: Daniel Sargeant objects to Document Request number 6 on the grounds
   that it is overly broad, burdensome, and harassing, calls for information readily available from
   parties to this litigation, is not proportional to the needs of the case, and would require significant
   expense from a non-party. Daniel Sargeant further objects on the grounds that it seeks
   communications or other documents protected by the attorney-client privilege, work product
   doctrine, or any other applicable privilege. Subject to an agreement with HS3 on records




                                                    -8-
Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 9 of 17



   custodians and search terms, Daniel Sargeant will produce responsive documents for the time
   periods and scopes set forth in the Court’s Discovery Order.

   7.     All documents concerning settlement of the London Litigation.

   Objection and Response: Daniel Sargeant objects to Document Request number 7 on the grounds
   that it is overly broad, burdensome, and harassing, calls for information readily available from
   parties to this litigation, is not proportional to the needs of the case, and would require significant
   expense from a non-party. Daniel Sargeant further objects on the grounds that it seeks
   communications or other documents protected by the attorney-client privilege, work product
   doctrine, confidentiality, or any other applicable privilege. Subject to an agreement with HS3 on
   records custodians and search terms, Daniel Sargeant will produce responsive documents for the
   time periods and scopes set forth in the Court’s Discovery Order.
   8.       All documents concerning communications between You and Patrick Mooney.

   Objection and Response: Daniel Sargeant objects to Document Request number 8 on the grounds
   that it is overly broad, burdensome, and harassing, calls for information readily available from
   parties to this litigation, is not proportional to the needs of the case, and would require significant
   expense from a non-party. Daniel Sargeant further objects on the grounds that it seeks
   communications or other documents protected by the attorney-client privilege, work product
   doctrine, or any other applicable privilege. Subject to an agreement with HS3 on records
   custodians and search terms, Daniel Sargeant will produce responsive documents for the time
   periods and scopes set forth in the Court’s Discovery Order.

   9.     All documents concerning any communications between LAIL and Hall.

   Objection and Response: Daniel Sargeant objects to Document Request number 9 on the grounds
   that it is overly broad, burdensome, and harassing, calls for information readily available from
   parties to this litigation, is not proportional to the needs of the case, and would require significant
   expense from a non-party. Daniel Sargeant further objects on the grounds that it seeks
   communications or other documents protected by the attorney-client privilege, work product
   doctrine, or any other applicable privilege. Subject to an agreement with HS3 on records
   custodians and search terms, Daniel Sargeant will produce responsive documents for the time
   periods and scopes set forth in the Court’s Discovery Order.

   10.    All documents concerning any communications between LAIL and Burford.

   Objection and Response: Daniel Sargeant objects to Document Request number 10 on the grounds
   that it is overly broad, burdensome, and harassing, calls for information readily available from
   parties to this litigation, is not proportional to the needs of the case, and would require significant
   expense from a non-party. Daniel Sargeant further objects on the grounds that it seeks
   communications or other documents protected by the attorney-client privilege, work product
   doctrine, or any other applicable privilege. Subject to an agreement with HS3 on records
   custodians and search terms, Daniel Sargeant will produce responsive documents for the time
   periods and scopes set forth in the Court’s Discovery Order.




                                                    -9-
Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 10 of 17



   11.    All documents concerning any communications between LAIL and Dundrod.

   Objection and Response: Daniel Sargeant objects to Document Request number 11 on the grounds
   that it is overly broad, burdensome, and harassing, calls for information readily available from
   parties to this litigation, is not proportional to the needs of the case, and would require significant
   expense from a non-party. Daniel Sargeant further objects on the grounds that it seeks
   communications or other documents protected by the attorney-client privilege, work product
   doctrine, or any other applicable privilege. Subject to an agreement with HS3 on records
   custodians and search terms, Daniel Sargeant will produce responsive documents for the time
   periods and scopes set forth in the Court’s Discovery Order.

   12.    All documents concerning any communications between Hall and Andrew Preston.

   Objection and Response: Daniel Sargeant objects to Document Request number 12 on the grounds
   that it is overly broad, burdensome, and harassing, calls for information readily available from
   parties to this litigation, is not proportional to the needs of the case, and would require significant
   expense from a non-party. Daniel Sargeant further objects on the grounds that it seeks
   communications or other documents protected by the attorney-client privilege, work product
   doctrine, or any other applicable privilege. Subject to an agreement with HS3 on records
   custodians and search terms, Daniel Sargeant will produce responsive documents for the time
   periods and scopes set forth in the Court’s Discovery Order.

   13.    All documents concerning any communications between Burford and Andrew
   Preston.

   Objection and Response: Daniel Sargeant objects to Document Request number 13 on the grounds
   that it is overly broad, burdensome, and harassing, calls for information readily available from
   parties to this litigation, is not proportional to the needs of the case, and would require significant
   expense from a non-party. Daniel Sargeant further objects on the grounds that it seeks
   communications or other documents protected by the attorney-client privilege, work product
   doctrine, or any other applicable privilege. Subject to an agreement with HS3 on records
   custodians and search terms, Daniel Sargeant will produce responsive documents for the time
   periods and scopes set forth in the Court’s Discovery Order.

   14.    All documents concerning any communications between Dundrod and Andrew
   Preston.

   Objection and Response: Daniel Sargeant objects to Document Request number 14 on the grounds
   that it is overly broad, burdensome, and harassing, calls for information readily available from
   parties to this litigation, is not proportional to the needs of the case, and would require significant
   expense from a non-party. Daniel Sargeant further objects on the grounds that it seeks
   communications or other documents protected by the attorney-client privilege, work product
   doctrine, or any other applicable privilege. Subject to an agreement with HS3 on records
   custodians and search terms, Daniel Sargeant will produce responsive documents for the time
   periods and scopes set forth in the Court’s Discovery Order.




                                                   - 10 -
Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 11 of 17



   15.    All documents from January 1, 2010 to January 1, 2017 concerning Your ownership,
   interest in, use, or maintenance of the Sargeant Server, as that term is defined in the
   Counterclaim Complaint, including service records, policies governing use of the server, and
   invoices concerning the Sargeant Server.

   Objection and Response: Daniel Sargeant objects to Document Request number 15 on the grounds
   that it is overly broad, burdensome, and harassing, and would require significant expense from a
   non-party. Sargeant further objects on the grounds that it seeks communications or other
   documents that are protected by the attorney-client privilege, work product doctrine, or any other
   applicable privilege.

   16.   Authorized user list for the Sargeant Server, as that term is defined in the
   Counterclaim Complaint.

   Objection and Response: Daniel Sargeant objects to Document Request number 16 on the grounds
   that it is burdensome and harassing.

   17.    All documents concerning your obtaining the HS3 Material from the Sargeant Server.

   Objection and Response: Daniel Sargeant objects to Document Request number 17 on the grounds
   that it is overly broad, burdensome, and harassing, and would require significant expense from a
   non-party. Daniel Sargeant further objects on the grounds that it seeks communications or other
   documents protected by the attorney-client privilege, work product doctrine, or any other
   applicable privilege. Subject to an agreement with HS3 on records custodians and search terms,
   Daniel Sargeant will produce responsive documents for the time periods and scopes set forth in
   the Court’s Discovery Order.

   18.    All documents concerning your accessing the HS3 Email Account, as that term is
   defined in the Counterclaim Complaint.

   Objection and Response: Daniel Sargeant objects to Document Request number 18 on the grounds
   that it is overly broad, burdensome, and harassing, calls for information readily available from
   parties to this litigation, and would require significant expense from a non-party. Daniel Sargeant
   further objects on the grounds that it seeks communications or other documents protected by the
   attorney-client privilege, work product doctrine, or any other applicable privilege. Subject to an
   agreement with HS3 on records custodians and search terms, Daniel Sargeant will produce
   responsive documents for the time periods and scopes set forth in the Court’s Discovery Order.

   19.    All documents concerning any sale or other transfer of ownership of the Sargeant
   Server including without limitation any such sale or transfer to the Vitol Group.

   Objection: Daniel Sargeant objects to Document Request number 19 on the grounds that it is
   burdensome and harassing and not relevant to any parties’ claims or defenses. Daniel Sargeant
   further objects on the grounds that it seeks communications or other documents protected by the
   attorney-client privilege, work product doctrine, or any other applicable privilege.




                                                 - 11 -
Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 12 of 17



   20.     The following company records from January 1, 2010 to January 1, 2017 for the
   below listed Sargeant-affiliated entities: corporate records (including articles of
   incorporation, bylaws, resolutions, board minutes, share certificates, filings with the State of
   Florida, etc.; employee list; any employee handbook, policy manual, or similar document in
   effect; any employee agreement in effect:

              a.   Trigeant Holdings, Ltd.;
              b.   Trigeant, LLC;
              c.   Trigeant, Ltd.;
              d.   Trigeant Holdings, LLC;
              e.   Claims Purchase Systems, Inc.;
              f.   Sargeant Marine, Inc.,
              g.   Sargeant Trading Ltd.;
              h.   Sargeant Bulktainers, Inc.;
              i.   Sargeant Bulk Asphalt, Inc.;
              j.   LAIL;
              k.   Global Asphalt Logistics and Trading, LLC;
              l.   Global Asphalt Logistics and Trading SAGL
              m.   Asphalt Carrier Shipping Company Limited;
              n.   Asphalt Java Sea Corp.;
              o.   Valt Asphalt, B.V.; and
              p.   Java Sea Navigation PTE, Ltd.

   Objection and Response: Daniel Sargeant objects to Document Request number 20 on the grounds
   that it is overly broad, burdensome and harassing, would require significant expense from a non-
   party, and is not relevant to any parties’ claims or defenses. Daniel Sargeant further objects on the
   grounds that it seeks communications or other documents protected by the attorney-client
   privilege, work product doctrine, or any other applicable privilege. The requested documents may
   also be confidential.




                       [REST OF PAGE LEFT INTENTIONALLY BLANK]




                                                  - 12 -
Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 13 of 17




                   Specific Objections/Responses to Sargeant Affiliates Requests

   1.    All documents concerning the HS3 Material including any communications between
   You and any third party concerning the HS3 Material, including but not limited to Daniel
   Sargeant, Hall, Andrew Preston, LAIL, Burford, Edward H. Davis, Jr., Rodrigo Da Silva,
   Worldspan Marine, Inc., Steven Barnett, Clyde & Co US, and Clyde & Co LLP.

   Objection and Response: Each of the Sargeant Affiliates objects to Document Request number 1
   on the grounds that it is overly broad, burdensome, and harassing, calls for information readily
   available from parties to this litigation, and would require significant expense from non-parties.
   Each of the Sargeant Affiliates further objects on the grounds that it seeks communications or other
   documents protected by the attorney-client privilege, work product doctrine, or any other
   applicable privilege. Subject to an agreement with HS3 on search terms, the Sargeant Affiliates
   will produce responsive documents for the parties, time periods and scopes set forth in the Court’s
   Discovery Order.

   2.     All documents concerning the publication/dissemination of the HS3 Material by
   You to any third party, including but not limited to Daniel Sargeant, Hall, Andrew Preston,
   LAIL, Burford, Edward H. Davis, Jr., Rodrigo Da Silva, Worldspan Marine, Inc., Steven
   Barnett, Clyde & Co US, and Clyde & Co LLP.

   Objection and Response: Each of the Sargeant Affiliates objects to Document Request number 2
   on the grounds that it is overly broad, burdensome, and harassing, calls for information readily
   available from parties to this litigation, and would require significant expense from a non-party.
   Each of the Sargeant Affiliates further objects on the grounds that it seeks communications or other
   documents protected by the attorney-client privilege, work product doctrine, or any other
   applicable privilege. Subject to an agreement with HS3 on search terms, the Sargeant Affiliates
   will produce responsive documents for the parties, time periods and scopes set forth in the Court’s
   Discovery Order.

   3.     All documents concerning communications between You and Burford.

   Objection and Response: Each of the Sargeant Affiliates objects to Document Request number 3
   on the grounds that it is overly broad, burdensome, and harassing, calls for information readily
   available from parties to this litigation, and would require significant expense from a non-party.
   Each of the Sargeant Affiliates further objects on the grounds that it seeks communications or other
   documents protected by the attorney-client privilege, work product doctrine, or any other
   applicable privilege. Subject to an agreement with HS3 on search terms, the Sargeant Affiliates
   will produce responsive documents for the parties, time periods and scopes set forth in the Court’s
   Discovery Order.

   4.     All documents concerning the Ruperti Material.

   Objection and Response: Each of the Sargeant Affiliates objects to Document Request number 4
   on the grounds that it is overly broad, burdensome, and harassing, calls for information readily



                                                  - 13 -
Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 14 of 17



   available from parties to this litigation, and would require significant expense from a non-party.
   Each of the Sargeant Affiliates further objects on the grounds that it seeks communications or other
   documents protected by the attorney-client privilege, work product doctrine, or any other
   applicable privilege. Subject to an agreement with HS3 on search terms, the Sargeant Affiliates
   will produce responsive documents for the parties, time periods and scopes set forth in the Court’s
   Discovery Order.

   5.     All documents concerning settlement of the London Litigation.

   Objection and Response: Each of the Sargeant Affiliates objects to Document Request number 5
   on the grounds that it is overly broad, burdensome, and harassing, calls for information readily
   available from parties to this litigation, and would require significant expense from a non-party.
   Each of the Sargeant Affiliates further objects on the grounds that it seeks communications or other
   documents protected by the attorney-client privilege, work product doctrine, or any other
   applicable privilege. Subject to an agreement with HS3 on search terms, the Sargeant Affiliates
   will produce responsive documents for the parties, time periods and scopes set forth in the Court’s
   Discovery Order.

   6.     All documents concerning communications between You and Hall.

   Objection and Response: Each of the Sargeant Affiliates objects to Document Request number 6
   on the grounds that it is overly broad, burdensome, and harassing, calls for information readily
   available from parties to this litigation, and would require significant expense from a non-party.
   Each of the Sargeant Affiliates further objects on the grounds that it seeks communications or other
   documents protected by the attorney-client privilege, work product doctrine, or any other
   applicable privilege. Subject to an agreement with HS3 on search terms, the Sargeant Affiliates
   will produce responsive documents for the parties, time periods and scopes set forth in the Court’s
   Discovery Order.

   7.      All documents concerning Your corporate records from January 1, 2010 to January
   1, 2017, including articles of incorporation, bylaws, resolutions, board minutes, share
   certificates, filings with the State of Florida, etc.

   Objection: Each of the Sargeant Affiliates objects to Document Request number 7 on the grounds
   that it is overly broad, burdensome and harassing, would require significant expense from a non-
   party, and is not relevant to any parties’ claims or defenses. Each of the Sargeant Affiliates further
   objects on the grounds that it seeks communications or other documents protected by the attorney-
   client privilege, work product doctrine, or any other applicable privilege.

   8.      All documents from January 1, 2010 to January 1, 2017, concerning the Sargeant
   Server including without limitation documents concerning Your ownership of, interest in,
   access to, or maintenance of the Sargeant Server, as that term is defined in the Counterclaim
   Complaint, including service records, policies governing use of the server, and invoices
   concerning the Sargeant Server.




                                                   - 14 -
Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 15 of 17



   Objection: Each of the Sargeant Affiliates objects to Document Request number 8 on the grounds
   that it is overly broad, burdensome and harassing, would require significant expense from a non-
   party, and is not relevant to any parties’ claims or defenses. Each of the Sargeant Affiliates further
   objects on the grounds that it seeks communications or other documents protected by the attorney-
   client privilege, work product doctrine, or any other applicable privilege.

   9.    Employee list for employees, officers, directors, and other people affiliated with You
   from January 1, 2010 to January 1, 2017.

   Objection: Each of the Sargeant Affiliates objects to Document Request number 9 on the grounds
   that it is overly broad, burdensome and harassing, would require significant expense from a non-
   party, and is not relevant to any parties’ claims or defenses. Each of the Sargeant Affiliates further
   objects on the grounds that it seeks communications or other documents protected by the attorney-
   client privilege, work product doctrine, or any other applicable privilege. The requested documents
   may also be confidential.

   10.   Any employee handbook, policy manual, or similar document in effect from
   January 1, 2010 to January 1, 2017.

   Objection: Each of the Sargeant Affiliates objects to Document Request number 10 on the grounds
   that it is overly broad, burdensome and harassing, would require significant expense from a non-
   party, and is not relevant to any parties’ claims or defenses. Each of the Sargeant Affiliates further
   objects on the grounds that it seeks communications or other documents protected by the attorney-
   client privilege, work product doctrine, or any other applicable privilege.

   11. Any employee agreement in effect from January 1, 2010 to January 1, 2017.

   Objection: Each of the Sargeant Affiliates objects to Document Request number 11 on the grounds
   that it is overly broad, burdensome and harassing, would require significant expense from a non-
   party, and is not relevant to any parties’ claims or defenses. Each of the Sargeant Affiliates further
   objects on the grounds that it seeks communications or other documents protected by the attorney-
   client privilege, work product doctrine, or any other applicable privilege. The requested documents
   may also be confidential.

   12.   Authorized user list for the Sargeant Server, as that term is defined in the
   Counterclaim Complaint.

   Objection: Each of the Sargeant Affiliates objects to Document Request number 12 on the grounds
   that it is overly broad, burdensome and harassing, would require significant expense from a non-
   party, and is not relevant to any parties’ claims or defenses. Each of the Sargeant Affiliates further
   objects on the grounds that it seeks communications or other documents protected by the attorney-
   client privilege, work product doctrine, or any other applicable privilege.




                                                   - 15 -
Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 16 of 17



                                               Conclusion

          For the foregoing reasons, the Sargeant Non-Parties respectfully request the Court quash

   the Subpoenas or enter a protective order directing the Subpoenas be restricted in their scope only

   to the Court’s Order Memorializing Court Rulings at Discovery Hearing and Setting Deadlines,

   attached as Exhibit A, sustain their objections to the Subpoenas, and award them such other and

   additional relief the Court deems just and proper.


   Dated: February 27, 2019                      Respectfully submitted,

                                                   Jeffrey S. Wertman
                                                   Charles H. Lichtman
                                                   Florida Bar No. 501050
                                                   Jeffrey S. Wertman
                                                   Florida Bar No. 3093
                                                   Alejandro Miyar
                                                   Florida Bar No. 105399
                                                   BERGER SINGERMAN LLP
                                                   350 East Las Olas Blvd., Suite 1000
                                                   Telephone: (954) 525-9900
                                                   Facsimile: (954) 523-2872
                                                   clichtman@bergersingerman.com
                                                   jwertman@bergersingerman.com
                                                   amiyar@bergersingerman.com
                                                   Attorneys for Sargeant Non-Parties




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 27, 2019, I caused the foregoing document to be

   served on all counsel of record identified on the attached Service List via electronic mail.

                                                     Jeffrey S. Wertman
                                                     Jeffrey S. Wertman




                                                  - 16 -
Case 9:18-cv-80748-RKA Document 112 Entered on FLSD Docket 02/27/2019 Page 17 of 17



                                          SERVICE LIST

   Derek T. Ho
   dho@kellogghansen.com
   Andrew Goldsmith
   agoldsmith@kellogghansen.com
   KELLOG HANSEN, TODD, FIGEL & FREDERICK P.L.L.C.
   Summer Square
   1615 M Street, N.W., Suite 400
   Washington, D.C. 20036
   Attorneys for Plaintiffs, Daniel Hall, Burford Capital, LLC and Dundrod Investments, Ltd.

   Samuel A. Danon
   sdanon@HuntonAK.com
   HUNTON ANDREWS KURTH LLP
   1111 Brickell Avenue, Suite 2500
   Miami, FL 33131
   Attorneys for Plaintiffs, Daniel Hall, Burford Capital, LLC and Dundrod Investments, Ltd.

   Christopher M. Kise
   ckise@foley.com
   Melissa B, Coffey
   mcoffey@foley.com
   Joshua M. Hawkes
   jhawkes@foley.com
   FOLEY & LARDNER LLP
   106 East College Avenue, Suite 900
   Tallahassee, Florida 32301-7732
   Attorneys for Defendant, Harry Sargeant, III

   Ryon M. McCabe
   rmccabe@mccaberabin.com
   Adam T. Rabin
   arabin@mccaberabin.com
   MCCABE RABIN, P.A.
   1601 Forum Place, Suite 201
   West Palm Beach, Florida 33401-8102
   Attorneys for Defendant, Harry Sargeant, III




   8952921-1
